Citation Nr: 1437991	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-13 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased initial rating for status post anterior and posterior lumbar fusion with residuals (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to July 1992.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In this case, the last VA examination report in 2010 did not make clear whether there was ratable neurologic impairment of the lower extremities associated with the Veteran's service connected disability.  This should be clarified.  Moreover, the report indicated the Veteran considered the disability had been worsening since the last time he was examined in 2009.  Since that was only one year prior to the latest examination report of record which is itself now 4 years old, a more current examination of the Veteran should be undertaken.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to submit, or authorize VA to obtain, any additional records that may be relevant to the Veteran's claim.  All efforts to obtain the identified records and any negative responses should be documented in the claims file, and all obtained records should be associated with the claims file. 

2.  After completing the above development and reasonably ensuring that all identified and obtainable relevant treatment records have been associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected lumbar spine disability.

The claims file should be provided to the examiner, and the examiner should review the claims file in conjunction with the examination.  All necessary tests should be conducted and the examiner is asked to comment on any relevant VA or private treatment records in his or her report.  

In assessing the range of motion of the Veteran's spine, the examiner is asked to note whether the Veteran demonstrated objective evidence of pain before and after any repetitive use testing, and if so, the examiner should note at which degree the painful motion begins.

The examiner also is asked to note whether the Veteran has any neurologic abnormalities caused or aggravated by his lumbar spine disability.  If aggravation is found, the examiner is requested to provide a baseline level of severity of the Veteran's neurologic abnormality prior to aggravation by his lumbar spine disability.  In assessing any nerve involvement, the examiner is asked to describe it in terms of complete or incomplete paralysis and whether any such incomplete paralysis is mild, moderate, moderately severe, or severe.

If the reviewing clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.

3.  Thereafter, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative.  A reasonable period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





